Citation Nr: 0216657	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  99-20 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York (NY), granting the veteran a 10 percent 
disability rating for bilateral pes planus.  The Board 
remanded this claim for further development in January 2001 
and it subsequently was returned to the Board.

Because the veteran has disagreed with the initial rating 
assigned for bilateral pes planus, the Board has 
characterized the issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


FINDINGS OF FACT

The veteran's service connected bilateral pes planus is 
manifested by pain on manipulation and use of the veteran's 
feet.


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 10 percent 
for the veteran's service connected bilateral pes planus have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his request for an increased rating 
for his service connected bilateral pes planus.  The veteran 
was provided with a statement of the case issued in October 
1999 and also was provided with supplemental statements of 
the case issued in November 1999 and September 2001.  
Additionally, the veteran was sent a letter by the RO 
outlining his rights and responsibilities under the VCAA and 
the impact of that statute on his claim.  The veteran thus 
received adequate notice of the information and medical 
evidence necessary to substantiate his request for an 
increased rating.

The record on this claim also shows that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  VA has obtained all of the 
veteran's outpatient treatment records at VA medical 
facilities.  Additionally, VA has obtained private outpatient 
physical therapy records from Orthopedic Associates of 
Central New York, Syracuse, New York (NY) (hereinafter, 
"Orthopedic Associates"); Foot Specialists of Central New 
York, P.C., East Syracuse, NY (hereinafter, "Foot 
Specialists"); Fitness Forum Physical Therapy, East 
Syracuse, NY (hereinafter, "Fitness Forum"); and several 
private physicians in Boca Raton, Florida (FL).  Finally, in 
January 2001, this matter was remanded by the Board for the 
accomplishment of a VA examination, which was conducted in 
July 2001.  The veteran thus has been advised of the evidence 
necessary to substantiate his claim, and evidence relevant to 
the claim has been properly developed.  As such, there is no 
further action necessary to comply with the provisions of the 
VCAA or its implementing regulations.  Therefore, the veteran 
will not be prejudiced as a result of the Board deciding this 
claim.

In the currently appealed August 1999 decision, the RO 
granted the veteran's service connection claim for bilateral 
pes planus, rating it 10 percent disabling based on a review 
of the veteran's service medical records and contemporaneous 
medical records, to include a July 1999 VA examination 
report.  The RO noted in its rating decision that the veteran 
had been treated for bilateral foot pain while in service and 
that a VA examiner essentially had concluded in July 1999 
that the veteran's bilateral pes planus was related to his 
military service.

The evidence of record consists of VA examination reports and 
private outpatient records and examination reports.  Between 
1999 and 2001, the veteran was treated at Orthopedic 
Associates, Foot Specialists, Fitness Forum, and by private 
physicians in Boca Raton, FL.  The veteran complained of 
almost continuous pain and swelling bilaterally on the bottom 
of his heels throughout this period of time.  The pain and 
swelling both worsened with walking or standing.  The veteran 
also received outpatient physical therapy (OPT) three times a 
week at Orthopedic Associates from August to October 1999 in 
order to strengthen his feet.  

At an examination accomplished in June 1999 at Foot 
Specialists, the veteran complained of two months of constant 
pain in his left heel.  The examiner concluded that this was 
very typical postethic dyskinesia discomfort (or discomfort 
on movement).  X-rays taken at the time of this examination 
were negative for a heel spur.  Physical examination of the 
veteran showed that there was pain under the center and 
medial plantar tubercle on the left heel, and that he had a 
low arch foot and pronation on weight bearing.  The 
examiner's diagnostic impression was that the veteran had 
plantar fasciitis.

An orthopedic examination of the veteran was accomplished at 
the VA Medical Center (VAMC) in Syracuse, NY, in July 1999.  
The orthopedic examiner noted that the veteran had positive 
swelling of his left ankle and foot and bilateral medial 
displacement of the talar head.  There was no tenderness of 
the left clavicular bone and the veteran's pain was decreased 
with plantar flexion and inversion and increased with 
eversion.  The examiner assessed the veteran as having 
bilateral pes planus, painful on the left side, and noted 
that with fare-ups, it was likely that the veteran's range of 
motion would be further restricted.

The veteran was examined by a podiatrist in July 1999 at the 
VAMC in Syracuse, NY.  The VA examiner noted that the veteran 
complained of daily arch pain and difficulty walking, 
although the veteran stated that his orthopedic shoes (or 
orthotics) had helped alleviate his bilateral heel pain.  The 
examiner noted that the veteran had bilateral arch pain on 
palpation over the medial foot area of the navicular bone but 
no pain on range of motion of the subtalar joint or the 
midtarsal joint.  The examiner attributed the veteran's 
bilateral arch pain to the presence of too much arch in the 
veteran's orthotics.  The examiner concluded that the veteran 
suffered from bilateral pes planus and plantar fasciitis.

The veteran received OPT three times a week for his bilateral 
pes planus and plantar fasciitis between July and October 
1999 at Orthopedic Associates.  The veteran again complained 
of continuous bilateral pain on the bottom of his heels.  The 
physical therapist noted that the veteran's pain appeared 
typical of plantar fasciitis.  The veteran stated during the 
course of his OPT treatment that he experienced definite 
improvement in his heels.  X-rays taken of the veteran's 
heels in July 1999 showed small areas of oblong & circular 
calcification adjacent to the tuberosity (or lump) of the 
navicular bone and some soft tissue swelling.

In September 1999, while receiving OPT treatment at Fitness 
Forum, the veteran was examined by a physician from 
Orthopedic Associates.  Physical examination of the veteran 
revealed pain on his left heel at the area of insertion of 
the posterior tibialis tendon and in plantar fascia and 
extremely tight heel cords bilaterally.  X-rays taken in 
September 1999 showed that the veteran had a prominent left 
navicular bone with another small ossicle (bone) at that part 
of his left heel.  The examiner indicated that this small 
ossicle might be causing the veteran's left heel pain.  The 
examiner diagnosed the veteran with plantar fasciitis and 
posterior tibial tendonitis of the left heel.  Although the 
veteran's left heel pain persisted during his OPT, and 
although the veteran's left heel was swollen continuously, 
the veteran stated that his left heel pain was alleviated by 
the stretching exercises that occurred during OPT.

After undergoing OPT, the veteran was examined again by the 
physician from Orthopedic Associates in October 1999.  The 
veteran stated that he had only improved 5 percent as a 
result of OPT.  The examiner noted, however, that the veteran 
needed to be persistent in following the outpatient home 
treatment plan prescribed for the veteran's feet (stretching 
exercises and icing of the feet).  The veteran's physical 
examination showed bilateral pain in his plantar fascia and 
minimal swelling in his posterior tibialis and arch.  The 
examiner stated that he considered the veteran partially 
disabled.

The veteran's most recent VA examination was accomplished in 
July 2001.  The examiner reviewed the veteran's claims 
folder.  At this examination, the veteran provided a medical 
history of arch problems and pes planus on entry into 
service, and continuous pain in his left arch since 
separation from service.  The veteran complained of general 
discomfort in his right arch.  The veteran's physical 
examination in July 2001 showed no bony abnormality, no 
swelling bilaterally in his arches, and intact minimal arches 
bilaterally.  The veteran's pulses and sensation were intact.  
The range of motion on the veteran's heel was 20 degrees 
inversion and 10 degrees eversion.  In conjunction with this 
examination, X-rays were taken of the veteran's heels and 
reviewed by a radiologist.  The radiologist also reviewed the 
veteran's claims folder.  The radiologist concluded that the 
veteran's soft tissue and bone structures were normal and the 
diagnostic impression was negative bilateral feet.  The 
radiologist assessed the veteran as having bilateral pes 
planus with residual bilateral tenderness on palpation.

The veteran and his representative contend that the veteran 
is entitled to an increased initial rating for his service 
connected bilateral pes planus because his symptoms have 
worsened since the rating decision issued in August 1999.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § Part 4 (2002).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2002).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  However, in 
Fenderson (cited in the Introduction), the Court of Appeals 
for Veterans Claims (hereinafter "the Court") noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and an appeal 
involving a denial of an increased rating requested by the 
veteran.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet.App. at 126.

The veteran's bilateral pes planus currently is rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2002).  Diagnostic Code 5276 provides a series of 
disability ratings for "flatfoot" (or pes planus) that turn 
on whether the veteran's pes planus is unilateral or 
bilateral and whether it is mild, moderate, severe, or 
pronounced.  Bilateral pes planus is evaluated as either 
mildly disabling, moderately disabling, severely disabling, 
or pronounced.  Mildly disabling bilateral pes planus, 
resolved by wearing orthotics, is not compensable under 
Diagnostic Code 5276.  A 10 percent evaluation contemplates 
moderate bilateral pes planus manifested by pain on 
manipulation and use of the feet.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2002).  A disability rating of 30 
percent is appropriate under Diagnostic Code 5276 where the 
veteran's bilateral pes planus is severe, manifested by 
objective evidence of marked deformity, accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities (or 
thickening of the skin) on the feet.  Finally, the highest 
disability rating of 50 percent available under Diagnostic 
Code 5276 provides that the veteran's bilateral pes planus 
must be pronounced, manifested by marked pronation of the 
feet, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation of the feet that is not improved by 
orthopedic shoes or other appliances. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2002).

Further, the Board points out that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities when evaluating 
increased rating claims for orthopedic disabilities.  In the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1996), the Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  The Court also 
held in DeLuca that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased disability evaluation for the veteran's service-
connected bilateral pes planus. Specifically, the Board finds 
that this disability is appropriately rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2002).  As noted above, on examination of July 2001, the 
veteran had no bony abnormality, no swelling, intact minimal 
arches bilaterally, and intact pulses and sensation.  The 
veteran had residual tenderness on palpation but no marked 
deformities, no accentuated pain aggravated on use, and no 
indications of swelling on use.  The evidence dates prior to 
this examination reflects physical findings such as minimal 
swelling in the posterior tibialis and arch as well as the 
veteran's complaints of painful swelling.  Given the 
symptomatology associated with the veteran's bilateral pes 
planus (which could presumably account for some additional 
functional loss), and given that there was evidence of 
residual tenderness on X-ray, a 10 percent evaluation was 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2002); see generally DeLuca v. Brown, supra; 38 C.F.R. 
§§ 4.40, 4.45 (2002).

The Board considered higher evaluations for the veteran's 
bilateral pes planus under Diagnostic Code 5276.  However, 
none of the medical evidence on record supports a disability 
rating higher than 10 percent under this Diagnostic Code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2002).  It is 
noted that the evidence does not demonstrate that the 
veteran's service connected pes planus is (or has been) 
manifested by objective evidence of marked deformity, 
accentuated pain on manipulation and use, indication of 
swelling on use, or characteristic callosities, so as to 
warrant a 30 percent evaluation under Diagnostic Code 5276.  
Further, although it is noted that the veteran has reported 
consistently that he has experienced continuing bilateral 
foot pain, the Board finds that such reported pain (including 
during any flare-ups) is accurately reflected, even under the 
standards found in DeLuca, in the 10 percent evaluation 
assigned.

The Board notes, in conclusion, that it is sympathetic to the 
veteran's continuing bilateral foot difficulties.  
Unfortunately, the preponderance of the medical evidence 
reviewed above is against increasing the veteran's initial 
disability rating for his service connected bilateral pes 
planus.  Therefore, the Board denies the veteran's request 
for an increased rating for service-connected bilateral pes 
planus above the current rating of 10 percent disabling.

Finally, the Board has reviewed the entire record and finds 
that the 10 percent evaluation reflects the most disabling 
the veteran's bilateral pes planus has been since he filed 
his claim for service connection, which is the beginning of 
the appeal period.  Thus, the Board has concluded that a 
staged rating is not warranted.  See Fenderson, supra.


ORDER

Entitlement to increased initial rating for bilateral pes 
planus, currently evaluated as 10 percent disabling, is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

